














FIDELITY & GUARANTY LIFE
2015 SEVERANCE PLAN








































Effective as of June 16, 2015




































Plan Document/Summary Plan Description







--------------------------------------------------------------------------------








HIGHLIGHTS


This booklet describes the Fidelity & Guaranty Life 2015 Severance Plan
(“Severance Plan”) and is the plan document/summary plan description for the
Severance Plan. This booklet is a reference tool for individuals who are
employed by Fidelity & Guaranty Life Business Services, Inc. (“Company”), whose
employment with the Company terminates as set forth herein on or after June 16,
2015 (“Effective Date”), and who are eligible for the Severance Plan as
described in Section 1. This booklet provides information about severance
payments and benefits that may be provided under the Severance Plan. The
Severance Plan supersedes all other severance policies and procedures maintained
by the Company and its affiliates at or prior to the Effective Date.


The following are highlights of this booklet:


•
Severance Pay and Benefits. Under the Severance Plan, you may become eligible
for severance pay. In addition, if your termination occurs in connection with a
Change in Control, you may be eligible for a COBRA subsidy (Section 2).



•
Contact Information. For contact information, see Appendix A.



•
Other Severance Plan Information. For other important Severance Plan
information, including claims procedures and a statement of your rights under
ERISA, see Appendix B.







--------------------------------------------------------------------------------






Section 1: Severance Plan Eligibility and Participation


In order to participate in the Severance Plan, you must meet the Eligibility and
Participation requirements described below.


Eligibility


As determined by the plan administrator in its discretion (and except as
provided below), any employee who meets both of the following criteria is
eligible to participate in the Severance Plan, subject to the terms and
conditions described in this booklet:


•
The employee is employed by the Company as a regular full-time or regular
part-time employee; and



•
Either:



•The employee’s employment is involuntarily terminated by the Company other than
for Cause (as defined below) as the result of an operational change or
restructuring (as determined by the Company) at any time (“Non-Change in Control
Context”); or


•The employee’s employment is involuntarily terminated other than for Cause, or
the employee’s position is eliminated and he or she is not offered Comparable
Employment (as defined below) by the Company, in either case, within 12 months
following a Change in Control (as defined in the Fidelity & Guaranty Life 2013
Stock Incentive Plan) (“Change in Control Context”).


For the avoidance of doubt, an otherwise eligible employee may receive a
severance benefit in either the Non-Change in Control Context or the Change in
Control Context, but not in both.


Otherwise eligible employees who meet any of the criteria below are ineligible
for the Severance Plan:


•
The Chief Executive Officer of the Company.



•
In the Non-Change in Control Context, any employee who has an employment
agreement with severance provisions. In the Change in Control Context, any
employee who has an employment agreement with severance provisions under which
the severance payment is greater than under the Severance Plan.



•
In a Non-Change of Control Context any employee who has failed to remain in good
standing or whose employment is terminated for performance-related reasons.



•
In the Change in Control Context, any employee who is offered Comparable
Employment (as defined below), or who expressly accepts in writing any
alternative employment (even if not Comparable Employment), with the Company,
any of its affiliates, or an acquirer.



•
Any employee who the Company determines reasonably and in good faith has engaged
in conduct that results in or would have resulted in dismissal. Such employee
will forfeit all rights under the Severance Plan. Such prohibited conduct
includes, but is not limited to, conduct prohibited by the Separation Agreement
and General Release (the “Release Agreement”) and conduct prohibited during the
Notice Period in the Change of Control Context as described below.







--------------------------------------------------------------------------------




•
Any employee who does not return all material Company property within a
reasonable time period requested by the Company.



•
Any employee who resigns from employment before the termination date designated
by the Company.



Participation


Separation Agreement and General Release


If you are eligible to participate in the Severance Plan, you will only be
entitled to the severance pay and benefits described in this booklet if you
sign, return and do not revoke the Release Agreement in the form provided by the
Company.


In the Non-Change in Control Context, the Release Agreement will be provided to
you upon your involuntary termination of employment.


In the Change in Control Context, the Release Agreement will be provided to you
at the beginning of the sixty (60) day period commencing on the date on which
the Company notifies you in writing that you will be involuntarily terminated or
your position will be eliminated (the “Notice Period”).


The Release Agreement will provide, among other things, for the general release
of any and all claims that you may have against the Company and its officers,
directors, employees, and agents, whether known or unknown, and whether at
common law or arising under any statute, and also will require you to keep the
terms of the release confidential, subject to any carve outs required by law.


To participate in the Severance Plan, your Release Agreement must be signed and
returned within 45 days of the date you receive it (or within 21 days, if
applicable based on certain laws), but in no event earlier than the date you
terminate employment. Signed Release Agreements must be returned to:


SVP Human Resources
Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, Maryland 21202


The Company will execute the signed Release Agreements it receives and return
fully executed file copies.


After you sign and return your Release Agreement to the address listed above,
you may revoke it in writing within seven days after it is signed and returned.
Otherwise, you are not allowed to revoke your Release Agreement. Revocations
must be returned to the address listed above. After the seven day period is
complete, Release Agreements become irrevocable.


If you do not sign and return your Release Agreement within the 45 day (or 21
day) period described above, or if you revoke the Release Agreement, you will
not become a participant in the Severance Plan, and the payments and benefits
discussed in this booklet will not apply to you.


Conduct During the Notice Period (Change in Control Context Only)


If your employment is involuntarily terminated in the Change in Control Context,
during your Notice Period you will remain employed by the Company and may not
commence employment with any other employer. You will be subject to all of the
obligations, rules, policies and practices of the Company, including the
obligation to act solely in the best interest of the Company. During this
period, you will perform such duties




--------------------------------------------------------------------------------




and tasks as the Company may assign you, provided, however, that the Company
reserves the right to have you stay away from the Company’s premises and not
contact any other Company employees or clients.




--------------------------------------------------------------------------------






Section 2: Severance Payments and Benefits


Amount and Timing of Severance Payments and Benefits


Assuming you meet the criteria of this Severance Plan set forth in Section 1,
you are eligible to receive severance pay as follows.


Non-Change in Control Context


Subject to execution and non-revocation of the Release Agreement, if pursuant to
Section 1 you become eligible for severance pay in the Non-Change in Control
Context, you will be entitled to receive severance in a lump sum payment equal
to two (2) weeks of base salary for each full year of continuous service
(measured from your date of hire), with a minimum payment of four (4) weeks.
Severance pay will be based on your base salary at your termination of
employment, and credit will not be given for partial years of service.


If you have an employment agreement with the Company which includes severance
provisions, the Severance Plan will not apply.


Change in Control Context


Subject to the execution and non-revocation of the Release Agreement, if
pursuant to Section 1 you become eligible for severance pay in the Change in
Control Context, you will receive the following severance benefit:


Position
Minimum Severance
Notice Period
Bonus
Manager (Gr. 16) and below
4 weeks
60 days
Pro-Rata Target Bonus
Directors & AVPs (Gr. 17 - 18)
12 weeks
60 days
Pro-Rata Target Bonus
Vice Presidents (VP & VP II)
26 weeks
60 days
Pro-Rata Target Bonus
Sr. Vice Presidents & Exec. Vice Presidents
52 weeks
60 days
Pro-Rata Target Bonus plus Annual Target Bonus



Minimum Severance (Base Salary). You will receive a severance payment equal to
the greater of (i) two (2) weeks of base salary for each full year of continuous
service (measured from your date of hire) or (ii) the minimum severance period
provided in the chart above in addition to payment of regular compensation
during the 60-day notice period provided in the chart above.


Pro-Rata Target Bonus. The Pro-Rata Target Bonus means an amount equal to the
product of (i) the annual cash bonus that would be paid to you at your target
bonus level in respect of the entire annual performance period of the Company in
which your termination date occurs (the "Target Bonus Amount"), multiplied by
(ii) a fraction, (x) the numerator of which is the number of whole days elapsed
between the beginning of the annual performance period of the Company in effect
as of such termination date and the termination date and (y) the denominator of
which is 365; provided, that any reduction in the employee's target annual bonus
following the Change in Control that gives rise to the failure of a position to
constitute Comparable Employment shall be disregarded for the purpose of
determining the Actual Bonus Amount.


Annual Target Bonus. The Annual Target Bonus means an amount equal to the target
annual bonus for the fiscal year in which the Senior Vice President or Executive
Vice President experiences a termination other than for Cause or failure to be
offered Comparable Employment (without regard to any reduction thereto that
gives rise to the failure of a position to constitute Comparable Employment).






--------------------------------------------------------------------------------




COBRA Subsidy. If you elect to enroll in COBRA coverage, you will also receive a
COBRA subsidy for your medical, dental, and vision coverage for the number of
weeks upon which the base salary portion of your severance payment is
determined, or if earlier, when you become eligible to enroll in an employer
sponsored health plan due to new employment.


Employees with Employment Agreements. In the Change in Control Context, if you
have an employment agreement with the Company which includes severance
provisions, your payment from the Severance Plan (if any) will be subject to the
following:


•
If your employment agreement provides greater total payments than the total
payments due under the Severance Plan, you will not be eligible for the
Severance Plan.



•
If the Severance Plan provides a greater total payment than the total amount of
payments due under your employment agreement, you will receive the payment due
under your employment agreement, plus an additional payment under the Severance
Plan that is equal to (1) the full payment otherwise due under the Severance
Plan, minus (2) the total payment due under your employment agreement.



General Provisions


Timing of Severance Payment; Withholding. Your payment will be made within
approximately four (4) weeks following the return of your Release Agreement, but
in no event later than 2½ months after the end of the calendar year in which
your employment terminates. Severance pay will be reduced by taxes, any other
amounts owed to the Company and any legally required deductions.


“Cause”


“Cause” as to any employee who is party to an employment agreement with the
Company or a subsidiary or affiliate has the same meaning as set forth in such
employment agreement or, if not set forth therein or in the absence of an
employment agreement “Cause” means you (i) have been convicted, indicted for, or
entered a plea of nolo contendere to, any felony or any other act involving
fraud, theft, misappropriation, dishonesty, or embezzlement, (ii) have committed
intentional and willful acts of misconduct that materially impair the goodwill
or business of the Company or cause material damage to its property, goodwill,
or business, or (iii) have willfully refused to, or willfully failed to, perform
in any material respect his or her duties; provided, however, that no such
termination for Cause under clause (iii) will be effective unless you do not
cure such refusal or failure to the Company’s reasonable satisfaction as soon as
practicable after the Company provides you written notice identifying such
refusal or failure (and, in any event, within ten (10) calendar days after
receipt of such written notice). The determination as to whether “Cause” has
occurred shall be made by the plan administrator in good faith and using
reasonable discretion, and the plan administrator shall have the authority to
waive the consequences under the Severance Plan of the existence of “Cause.” A
termination for Cause will be deemed to include a determination made reasonably
and in good faith following your termination of employment for any reason that
circumstances existed prior to such termination sufficient for the Company or
one of its subsidiaries or affiliates to have terminated your employment for
Cause.


“Comparable Employment”


“Comparable Employment” as to any employee who is party to an employment
agreement with the Company or a subsidiary or affiliate will mean any
post-Change in Control position that would not entitle you to terminate
employment for Good Reason, as defined in such employment agreement or, if not
set forth therein or in the absence of an employment agreement, Comparable
Employment means:






--------------------------------------------------------------------------------




(a)the post-Change in Control position provides at least 85% of your pre-Change
in Control base salary,


(b)If you report directly to the Chief Executive Officer, at least 85% of your
pre-Change in Control target bonus opportunity; and


(c)the duties of the post-Change in Control position will be performed primarily
at a worksite that is no more than 50 miles from your primary worksite at the
time of the Change in Control;


provided, however, that in no event will the occurrence of any such condition
fail to constitute Comparable Employment unless (1) you give notice to the plan
administrator of the existence of the condition giving rise to the failure of a
position to constitute Comparable Employment within thirty (30) days following
the date you first become aware of its existence, and (2) the Company fails to
substantially cure the condition within thirty (30) days after the plan
administrator's receipt of such notice. 


Notwithstanding the foregoing, employment meeting these criteria is considered
Comparable Employment regardless of whether you apply for and are offered a
position, or if you are offered a position without applying for it.


Internal Revenue Code Section 409A Compliance


The Company intends that the payments and benefits to which you could become
entitled in connection with a termination of employment shall comply with or
meet an exemption from 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Company will interpret the Severance Plan in accordance
with that intent. In this regard, notwithstanding anything in this Severance
Plan to the contrary, all cash amounts that become payable under this Severance
Plan shall be paid no later than the later of 2 ½ months after the end of the
calendar year, or 2 ½ months after the end of the Company’s fiscal year, in
which such amounts are earned or become payable, shall qualify for the exception
for “separation pay” set forth in Section 1.409A-1(b)(9) of the Treasury
Regulations, or shall comply with Section 409A of the Code. Payments subject to
Section 409A of the Code that are due upon termination of employment shall be
made only upon “separation from service within the meaning of Section
409A(a)(2)(A)(i) of the Code, and to the extent necessary to avoid accelerated
taxation or a tax penalty, shall be subject to the 6-month payment delay
described in Section 409A(a)(2)(B)(i) of the Code if you are a “specified
employee” as described therein. The Company makes no representation that any or
all of the payments described in the Severance Plan will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to any such payment.






Internal Revenue Code Section 280G


Treatment of Payments. Notwithstanding the provisions of the Severance Plan, in
the event that any payment or benefit received or to be received by an employee
in connection with a Change in Control or the termination of the employee's
employment (whether pursuant to the terms of the Severance Plan or any other
plan, arrangement or agreement with the Company or any of its affiliates) (all
such payments and benefits, "Total Payments") would be subject (in whole or
part) to any excise tax imposed under Section 4999 of the Code (the "Excise
Tax"), then the payment or benefit to be received by the employee shall be
reduced to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax, but only if the net amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state and local
income




--------------------------------------------------------------------------------




taxes on such reduced Total Payments) is greater than or equal to the net amount
of such Total Payments without such reduction (but after subtracting the net
amount of federal, state and local income taxes on such Total Payments and the
amount of Excise Tax to which the employee would be subject in respect of such
unreduced Total Payments).


Ordering of Reduction. In the case of a reduction in the Total Payments pursuant
to this Section, the Total Payments will be reduced in the following order: (i)
payments that are payable in cash that are valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero),
with amounts that are payable last reduced first; (ii) payments and benefits due
in respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.




--------------------------------------------------------------------------------






 
Appendix A: Contact Information


For questions about benefits generally, and for questions about the Severance
Plan specifically, you may contact:


SVP Human Resources
Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, Maryland 21202
410-895-0070














--------------------------------------------------------------------------------




Appendix B: Other Important Severance Plan Information


Plan Name and Type


The name of this severance plan is the Fidelity & Guaranty Life 2015 Severance
Plan. The Severance Plan is considered a welfare benefit plan under the Employee
Retirement Income Security Act of 1974, as amended (ERISA).


Name and Address of Employer


The Severance Plan is sponsored by:


Fidelity & Guaranty Life Business Services, Inc.
1001 Fleet Street
Baltimore, Maryland 21202


Employer and Plan Identification Number


The Internal Revenue Service has assigned the Company the following Employer
Identification Number: 43-1914674. The ERISA plan number assigned to the
Severance Plan is 505.


Plan Administrator/Named Fiduciary


The Company is the plan administrator and named fiduciary of the Severance Plan.
Administration of the Severance Plan is the responsibility of the plan
administrator. The plan administrator has delegated many of its functions to the
Human Resources Department. You may also write to the plan administrator at the
following address:


SVP Human Resources
Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, Maryland 21202


Fiscal Year of the Severance Plan


The Severance Plan and its records are kept on a plan-year basis. The first plan
year was a short plan year that began on June 16, 2015 and will end on December
31, 2015. The final plan year ends on December 31st of the year in which the
final benefits are paid or provided under the Severance Plan.


Agent for Service of Legal Process


Legal process can be served on the Severance Plan by directing it to:


SVP Human Resources
Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, Maryland 21202






--------------------------------------------------------------------------------




Applying for Benefits


Benefits are determined by the plan administrator according to this official
Severance Plan document. A copy of this Severance Plan document is available for
your review upon your written request to the plan administrator.


Claims Procedure


A claim for Severance Plan benefits must be in writing and addressed to the plan
administrator at the address previously set forth or any other address that may
be designated from time to time. You will receive a written notice from the plan
administrator with respect to your claim within 90 days of the date the plan
administrator received your initial claim. If special circumstances require an
extension of time, written notice will be provided before the end of this 90-day
period explaining the reason for the delay. If you are not furnished notice
regarding your claim within this time period, your claim will be considered
denied.


If the plan administrator denies your claim in writing, in whole or in part, the
notice of denial will contain the specific reasons for the denial; specific
references to the Severance Plan provisions or other relevant documents on which
the denial is based; a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary; an explanation of the claims review procedures; and a
description of your right to file suit following an adverse decision on appeal.
Should you disagree with the plan administrator’s determination, you have 60
days to request a review. The plan administrator will reconsider your claim and
its resulting decision will be issued within 60 days after your request. If more
time is needed because of unusual circumstances, you will be notified.


Review of the denied claim includes the right to submit written comments,
documents, records and other information relating to the claim; reasonable
access to and copies of documents, records and other information relevant to the
claim upon request and at no charge; and review of all comments, documents,
records and other information submitted without regard to whether such
information was submitted or considered in the initial benefit determination.


You will receive written notice of the plan administrator’s decision. If such
decision is adverse, it will contain the specific reasons for the decision and
reference to the Severance Plan provisions or other relevant records or
documents on which the decision is based; a statement that you are entitled to
receive, upon request and free of charge, reasonable access to and copies of all
relevant documentation; and a statement regarding your right to bring an action
under section 502(a) of ERISA.


You or any other claimant must bring any action for wrongful denial of benefits
or for interference with ERISA-protected rights in federal or state court within
two years of the date your or any other claimant’s cause of action accrued.
Causes of action generally accrue at the time the individual making the claim
first knew or should have known of the alleged wrongful denial or interference.


The plan administrator has the exclusive discretionary authority to operate and
administer the Severance Plan, and to determine all questions arising in
connection with the Severance Plan. The plan administrator also has the
discretionary authority to construe and to interpret the Severance Plan, to
decide all questions of eligibility for benefits and to determine the amount of
such benefits, and its decisions on such matters are final and conclusive. Any
interpretation or determination made pursuant to such discretionary authority
shall be upheld on judicial review, unless it is shown that the interpretation
or determination was an abuse of discretion (i.e., arbitrary and capricious).
The plan administrator has the power to and periodically delegates discretionary
authority in contracts, letters and other documents. Delegates may also assign
their discretionary authority to others, as allowed by the plan administrator.
Fiduciaries shall have only those powers, duties,




--------------------------------------------------------------------------------




responsibilities and obligations as are specifically given or delegated to them
under the Severance Plan and shall only be fiduciaries with respect to their
specific responsibilities in connection with the Severance Plan.


Assignment of Benefits


Benefits under the Severance Plan may not be assigned, transferred or pledged to
a third party, for example, as security for a loan or other debt.


Financing the Severance Plan


The Severance Plan shall not be funded. The Company pays its cost for the
Severance Plan from its general assets. Benefits payments are made on the
authorization of the plan administrator.


Incapacity of Employee


Whenever, in the plan administrator's opinion, an employee entitled to receive
any payment of a benefit under the Severance Plan is under a legal disability or
is incapacitated in any way so as to be unable to manage his financial affairs,
the plan administrator may direct payment to such person or to the legal
representative of such person for his benefit, or the plan administrator may
apply the payment for the benefit of such person in such manner as the plan
administrator considers advisable. Any payment of a benefit in accordance with
the provisions of this section shall be a complete discharge of any liability
for the making of such payment under the provisions of the Severance Plan.


Plan Amendment and Termination


The Company, as plan sponsor, reserves the right at its discretion to terminate,
amend, modify or reduce all or a portion of the benefits offered under the
Severance Plan at any time, provided however that the Severance Plan may not be
amended or terminated during the 1 year period immediately following a Change in
Control without the consent of each person affected by such amendment or
termination. Any amendment or termination will not affect the benefits of those
who have already received written notice of termination of employment under
circumstances qualifying for the Severance Plan. Benefits for others, however,
may be reduced or eliminated at any time. Upon final termination of the
Severance Plan, the plan sponsor may make appropriate arrangements to wind up
the affairs of the Severance Plan.


No Guarantee of Employment


Nothing contained in the Severance Plan shall be construed as a contract of
employment between the Company or any of its affiliates and any employee, or as
a right of any employee to be continued in the employment of the Company or any
of its affiliates, or as a limitation on the right of the Company or any of its
affiliates to discharge any of its employees with or without cause. Nor shall
anything contained in the Severance Plan be construed as entitling any
terminated employee to severance pay or other benefits unless that employee is
eligible for and meets all requirements for specific severance pay or benefits
described in accordance with the terms of the Severance Plan.




Applicable Law


The provisions of the Severance Plan shall be construed and administered
according to ERISA, and its validity and enforceability shall be determined
under ERISA. In the event ERISA does not preempt state law in a particular
circumstance, the laws of the State of Delaware shall apply. Any lawsuit filed
under the Severance Plan must be filed in federal court in the State of Maryland
or the State of Iowa. If any provision of the




--------------------------------------------------------------------------------




Severance Plan is, or is hereafter declared to be void, voidable, invalid or
otherwise unlawful, the remainder of the Severance Plan shall not be affected.


Severability


If any provision of the Severance Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Severance Plan shall be construed and enforced as if such
provisions had not been included.


Successors


The Severance Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
employee, present and future, and any successor to the Company. If a severed
employee shall die while any amount would still be payable to such severed
employee hereunder if the severed employee had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Severance Plan to the executor, personal representative or
administrators of the severed employee's estate.


Withholding


Any payments provided for herein shall be reduced by any amounts required to be
withheld by the Company from time to time under applicable Federal, State, local
or foreign income or employment tax laws or similar statutes or other provisions
of law then in effect.


Adoption of the Severance Plan by Fidelity & Guaranty Life Insurance Company


Fidelity & Guaranty Life Insurance Company has adopted the Severance Plan, and
expressly guarantees payment of any benefits due under the terms of the
Severance Plan.


Statement of ERISA Rights


The following statement is required by federal law and regulations. As a
participant in the Fidelity & Guaranty Life 2015 Severance Plan, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants shall be
entitled to:


Receive Information About Your Plan and Benefits


•
Examine, without charge, at the plan administrator's office and at other
specified locations, such as work sites, all documents governing the plan and a
copy of the latest annual report (Form 5500 Series) filed by the plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.



•
Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.



•
Receive a summary of the plan's annual financial report. The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.



Prudent Actions by Plan Fiduciaries






--------------------------------------------------------------------------------




In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit under the terms of the plan or exercising your rights under
ERISA.


Enforce Your Rights


If your claim for a welfare benefit under the terms of the plan is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about the plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.






